UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1085



SKIPPY INCORPORATED,

                                              Plaintiff - Appellant,

          versus


LIPTON INVESTMENTS, INCORPORATED; BESTFOODS,
INCORPORATED; WILLIAM M. WEBNER; STEPHEN M.
TRATTNER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1571-A)


Submitted:   August 29, 2003            Decided:   September 12, 2003


Before WILKINSON, WIDENER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Helen Sears, M. H. SEARS LAW FIRM, Washington, D.C., for
Appellant. Carol T. Stone, Camille Turner, JORDAN, COYNE & SAVITS,
L.L.P., Fairfax, Virginia; W. Mack Webner, SUGHRUE MION, P.L.L.C.,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Skippy    Incorporated     appeals    the   district   court’s    order

dismissing its complaint, among other reasons, for failure to state

a claim upon which relief can be granted, pursuant to Fed. R. Civ.

P. 12(b)(6).    We have thoroughly reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Skippy Inc. v. Lipton Investments, Inc.,

No. CA-02-1571-A (E.D. Va. Dec. 20, 2002).              In light of our

disposition,   we   deny   as   moot   Appellees’   motions   for   summary

affirmance.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                       2